Howell, J.
The defendant having been found guilty on the charge of. burglary in the Superior Criminal Court, moved for a new trial on the plea of autrefois convict, based on alleged proceedings against him in the *130First District Ccrart on an information for larceny committed at the same time as the burglary. On the trial of this motion the plea was, by consent, considered also as one in arrest of judgment, and it having been overruled, and the prisoner sentenced, he appealed.
The motion, in its twofold character, was properly refused. The plea, of autrefois acquit or convict must be made before verdict, and is not allowable as a ground for a new trial or arrest of judgment. See 25 An. 537, and authorities there cited; Wharton’s Criminal Law 5£S; Bishop’s Criminal Procedure 580. In a motion in arrest of judgment the party is confined to matters patent on the reeord, and ean not seek matter aliunde to support it. 6 An. 310; 8 An. 513.
If the plea could be a ground for new trial, as it must rest on facts to be established this court would be without jurisdiction to pass on it. See 11 An. 478.
Judgment affirmed.